Citation Nr: 0527264	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied service connection for bilateral hearing loss, 
perforated tympanic membrane, right ear, and cholesteatoma, 
right ear.  In June 2004, the Board granted service 
connection for postoperative residuals of a perforated 
tympanic membrane and cholesteatoma of the right ear and 
remanded the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in June 2004 for VA examination 
to determine the current existence and etiology of the 
claimed bilateral hearing loss.  Specifically, the Board 
requested the examiner to provide a medical opinion, with 
adequate rationale, as to the approximate date of onset and 
etiology of any current hearing loss, including any 
relationship with the veteran's military service or with his 
service-connected postoperative residuals of a perforated 
tympanic membrane and cholesteatoma of the right ear.  The 
examination report obtained, dated April 2005, was made on an 
incorrect premise that the veteran's perforated tympanic 
membrane and cholesteatoma of the right ear were not service-
connected disabilities.  As such, the examiner found it was 
less likely than not that any portion of the current hearing 
loss related to the claim of perforation, ear injury, or 
surgical management was a consequence of events that took 
place on active duty.  The Board, therefore, must return the 
examination report as inadequate for rating purposes and 
failing to comply with its previous remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO assist the veteran in 
obtaining records from his reported 30 
years of civilian treatment for hearing 
loss.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current existence and 
etiology of claimed bilateral hearing 
loss.  The claims folder must be provided 
to and reviewed by the examiner.  Based 
on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current hearing loss, 
including any relationship with the 
veteran's military service or with his 
service-connected postoperative residuals 
of a perforated tympanic membrane and 
cholesteatoma of the right ear.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for bilateral 
hearing loss.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and given an 
opportunity to respond, before the case 
is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need not take any 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


